Citation Nr: 0218537	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for bilateral athlete's foot and, if so, whether the claim 
may be granted.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.  

(The issue of entitlement to compensation benefits under 
the provisions of 38 U.S.C. § 1151 for left wrist 
disability and the issue of whether the veteran's daughter 
became permanently incapable of self-support prior to 
attaining the age of 18 years will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1943 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In a rating decision dated in March 1999, the RO in 
continued a noncompensable rating for bilateral hearing 
loss, and the veteran appealed.  During the course of the 
appeal, the RO, in a rating decision dated in September 
2001 awarded a 10 percent rating for bilateral hearing 
loss and requested that the veteran state whether the 10 
percent rating satisfied the issue on appeal.  In a 
statement received at the RO in November 2001, the veteran 
stated that the increase to 10 percent for bilateral 
hearing loss was appreciated and was presently 
satisfactory.  Based on this statement by the veteran, the 
Board concludes that the issue of entitlement to an 
increased (compensable) rating for bilateral hearing loss 
has been resolved, and it will not further address the 
claim.  

In the statement received from the veteran in November 
2001 he stated that he had some difficulty understanding 
why there was a difference of several months in the 
effective starting date for the 10 percent rating for his 
bilateral hearing loss and the date the RO received his 
claim.  The Board refers this matter to the RO for 
appropriate action.  

The Board is undertaking additional development on the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C. § 1151 for left wrist disability 
and the issue of whether the veteran's daughter became 
permanently incapable of self-support prior to attaining 
the age of 18 years pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When such development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903, 38 C.F.R. § 20.903 (2002).  After giving 
such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing those 
issues.  


FINDINGS OF FACT

1.  In a rating decision dated in April 1997, the RO 
denied service connection for athlete's foot, and the 
veteran did not appeal that decision.  

2.  As to the veteran's claim of service connection for 
athlete's foot, there is evidence received subsequent to 
the April 1997 decision that is not cumulative or 
redundant of evidence previously of record and when 
considered in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran served in combat in World War II.  

4.  The veteran has presented satisfactory lay evidence 
that athlete's foot had its onset during combat in 
service; there is evidence of continuing symptoms 
subsequent to service and medical evidence that the 
veteran currently has tinea pedis and onychomycosis 
related to those symptoms.  

5.  The veteran's left knee disability, diagnosed as 
arthritis with meniscal tear, was first present many years 
after service and is not causally related to any incident 
of service.  

6.  The veteran's service-connected bilateral tinnitus is 
manifested by constant noise in the veteran's head and 
ears described as sounding like crickets; the tinnitus 
does not present an exceptional and unusual disability 
picture that renders impracticable the application of the 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
athlete's foot.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The veteran's tinea pedis and onychomycosis were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

3.  The veteran's left knee disability, arthritis with 
meniscal tear, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998); 38 
C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claims and to 
assist him in obtaining the relevant evidence.  In this 
regard, the Board finds that current provisions of the law 
and regulations pertaining to the those duties apply to 
the veteran's claims.  See, in general, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in 
April 2000 in which it informed him of the regulatory 
requirements for establishing service connection for a 
claimed disability as well as the criteria for new and 
material evidence to reopen a previously denied claim.  In 
addition, in its September 2001 supplemental statement of 
the case, the RO notified the veteran of the rating 
criteria for tinnitus and informed him of the standard for 
referral of a disability for an extra-schedular 
evaluation.  In an February 2001 letter, the RO notified 
the veteran of the requirements for reopening the claim 
for service connection for athlete's foot as well as the 
kind of evidence required to establish service connection 
for his claimed disabilities.  The RO listed the evidence 
that it had obtained and instructed the veteran to 
identify any other medical care providers who had treated 
him for his claimed disabilities.  The RO directed the 
veteran to complete authorizations for the release of his 
medical records and explained that it would get VA medical 
records and any other medical records that he identified, 
but that he could get these records himself and send them 
to VA.  

Based on the above, the Board concludes that the veteran 
was amply informed of what was required of him.  



Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159.  

The veteran's service medical records are of record, but 
do not include the report of a service separation 
examination.  The RO has obtained VA evaluation and 
treatment records identified by the veteran as well as 
private medical records identified by the veteran.  In 
addition, the veteran has submitted other medical records 
as well as lay statements from his wife and brother-in-
law.  In addition, the RO provided the veteran with VA 
examinations in 1997 and 2000.  

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claims.  Based on the foregoing, the Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board will proceed with consideration of the service 
connection claims, starting with the pertinent law and 
regulations and including the matter of new and material 
evidence to reopen the claim for service connection for 
athlete's foot.  The Board will then address the claim 
regarding the rating for the veteran's service-connected 
tinnitus.  

Service connection - in general

In general, applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for arthritis on a 
presumptive basis if manifested to a compensable degree 
within a year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease that is 
diagnosed after discharge from military service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 
38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, 
or expedition, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Finality/new and material evidence

In general, RO decisions that are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated 
in the context of the entire record.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of an injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  

Amendments to 38 C.F.R. § 3.156(a), revising the 
definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Because the veteran filed 
his current claim before August 29, 2001, the provisions 
of 38 C.F.R. § 3.156(a) outlined above apply in this case.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection - Athlete's foot

Background

At the time of the RO's August 1997 rating decision in 
which it denied service connection for athlete's foot, the 
record included the veteran's service medical records, 
which do not include complaint, finding or diagnosis of 
athlete's foot.  Also of record was the report of a June 
1997 VA examination at which the veteran reported he had a 
history of toenail and foot fungus, which were presently 
asymptomatic.  Examination showed bilateral toenail tinea, 
but no current skin lesions on the feet.  The diagnosis 
was history of toenail tinea with asymptomatic tinea 
pedis.  In a letter dated in June 1997, E.B. 
Schoenbachler, M.D., stated that the veteran was presently 
on treatment for rather severe onychomycosis that the 
veteran reported had been increasing since it began in his 
army days.  In its August 1997 rating decision, the RO 
denied the claim for service connection for athlete's foot 
as not well grounded.  

Evidence added to the record since the August 1997 rating 
decision includes a statement from the veteran that 
although medics on occasion would give him and other foot 
soldiers foot powder and clean insole shoe pac liners, 
during combat he sometimes could not take his boots off 
for ten to twelve days.  He stated that because of his 
foot problems he wore nothing but white socks for many 
years after service and had to have his big toenails on 
both feet removed in the 1950s because of being ingrown 
and having fungus build up.  He said that he had used over 
the counter medications to help control the athlete's foot 
but continued to have problems with the fungus build up on 
his toenails.  

Also added to the record was a statement from the 
veteran's brother-in-law in which he stated that he became 
aware of the veteran's problem with ingrown toe nails, 
fungus build up and athlete's foot shortly after World War 
II.  He stated that they were both in the war and learned 
that they had similar problems and would often discuss the 
severity of the situation and what was being done.  

Another statement added to the record came from the 
veteran's wife.  She stated that the veteran had athlete's 
foot when they were married in October 1945, which was 
three weeks after he was discharged from service.  She 
stated that he had used over the counter and prescription 
medications but that the problem persisted along with 
ingrown toe nails and fungus build up.  She recalled that 
the veteran had surgery to remove his big toe nails in 
1958, but that it did not correct the problem.  

Other evidence added to the record includes records from 
Owensboro-Daviess County Hospital showing that in January 
1958 the veteran underwent excision of his great toenails.  
It was noted that he had been troubled with ingrown 
toenails for some time and that they had undergone changes 
typical of fungus infections.  On examination, the toes 
were yellow, thickened and necrotic appearing, and the 
diagnosis was bilateral, ingrown, fungus infested, large 
toenails.  

Additionally, the record includes a statement dated in 
December 1998 from a podiatrist, John T. Sanders, D.P.M., 
who stated that the veteran has chronic mycotic nails with 
chronic fungal infection in the skin on both feet.  Dr. 
Sanders stated that this condition was contracted during 
the veteran's time in the armed forces.  

In June 2000, the veteran reported that Dr. Schoenbachler 
had been his family physician since 1966 or 1967 and 
provided an authorization to obtain his records.  VA 
obtained clinical records from Dr. Schoenbachler dated 
from November 1997 to July 2000, which show that the 
veteran's prescribed medications included Lotrisone cream 
and that diagnoses included tinea unguium.  

At a VA examination in November 2000, the veteran gave a 
history of an intermittent skin condition of the feet with 
flaking between his toes and chronic fungal nails with 
thickening of the nails.  He reported that he used fungal 
spray and powder and three years earlier had taken oral 
medications for his condition.  On examination there was 
very mild athlete's foot with slight erythema and flaking 
between the toes on both feet and moderate to severe 
bilateral fungal nails with thickened nails.  The 
diagnoses were tinea pedis and onychomycosis.  The 
examiner said that because of the lack of documentation of 
a fungal condition of the veteran's feet in service, it 
was unlikely that his current onychomycosis and athlete's 
foot were related to service.  

Discussion - athlete's foot

The veteran's claim of entitlement to service connection 
for athlete's foot was previously denied because of a lack 
of nexus evidence which would serve to link the veteran's 
claimed disability to his military service.  In order to 
reopen the claim, there must be submitted evidence which 
would tend to establish such a nexus.  See Evans v. Brown, 
9 Vet. App. 273 (1996). 

The evidence outlined above, which was added to the 
record, is all new in that it is neither cumulative nor 
redundant previously of record.  Moreover, this evidence 
pertains to the onset of the claimed disability in 
service, the continuation of symptoms after service and 
the connection of the continuing symptoms to the current 
diagnosis of tinea pedis and onychomycosis.  It is, 
therefore, so significant, that in connection with the 
evidence previously of record that it must be considered 
to fairly decide the merits of the claim.  The Board 
therefore concludes that new and material evidence has 
been added to the record, and the claim is reopened.  

Having concluded that the veteran's claim is reopened, the 
Board must evaluate the claim in light of all the 
evidence, both new and old.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

In this case, the medical evidence of record indicates 
that the veteran currently suffers from tinea pedis and 
onychomycosis, both described as fungal infections, and 
which the Board notes according to DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (DORLAND'S) 922, 1130 (26th ed. 1981) 
are both caused by the same species of fungi.  DORLAND's 
explains that tinea pedis is also called athlete's foot 
and is a chronic superficial fungal infection of the skin 
of the foot, especially of that between the toes and on 
the soles and may be marked by maceration, cracking and 
scaling of the skin and by intense itching and that 
onychomycosis involves the nails and is also called tinea 
unguium.  Id.  

The veteran's service medical records confirm that he 
served in combat as does his WD AGO Form 53-55, Enlisted 
Record and Report of Separation Honorable Discharge.  That 
document shows that the veteran served in the Rhineland 
and received the Combat Infantry Badge and Purple Heart 
Medal.  His service medical records include his enlistment 
examination report, which shows that on entrance into 
service the veteran's skin was evaluated as normal and 
that except for pes planus, his feet were evaluated as 
normal.  The service medical records show that he received 
treatment for an extended period for multiple shell 
fragment wounds from a land mine explosion in February 
1945, but they do not include a discharge examination 
report nor do they document complaint or finding 
concerning his toe nails or skin on his feet, nor do they 
include a diagnosis of athlete's foot.  

In view of the provisions of 38 U.S.C.A. § 1154(b), the 
absence of foot or skin problems at entrance into service 
and the veteran's statements as to problems with his feet 
associated with combat when he was unable to remove his 
boots for nearly two weeks at a time, the Board accepts 
the veteran's statements as satisfactory lay evidence of 
service incurrence of foot problems he has described as 
athlete's foot.  Further, the Board accepts the statements 
of the veteran, his brother-in-law and his wife as 
evidence of continuity of symptomatology of skin and toe 
nail problems following service.  The veteran's wife, in 
particular, has stated that within three weeks after 
service, when she and the veteran were married, she became 
aware of the veteran's foot symptoms and that they have 
continued since then with various kinds of treatment, 
including surgery to remove his great toe nails in 1958.  
Hospital records from 1958 confirm that the veteran's toe 
nails were fungus infected, and the veteran's family 
physician from whom the veteran has reportedly received 
treatment since the 1960s has reported continuing 
treatment for onychomycosis.  The veteran's podiatrist 
confirmed the presence of chronic fungal infections of the 
toenails and skin of both feet, and the VA examiner in 
November 2000 made the diagnosis of tinea pedis and 
onychomycosis.  The podiatrist made the connection between 
the symptoms the veteran, his brother-in-law and wife have 
reported have been present since service and the current 
fungal infections and the VA examiner has provided the 
diagnosis of tinea pedis and onychomycosis.  In view of 
the forgoing, the Board finds that a fungal infection of 
the feet had its onset in service and that it is presently 
manifested by tinea pedis and onychomycosis thereby 
warranting service connection.  

Service connection - left knee disability

Background

The veteran has offered no contentions regarding service 
connection for left knee disability.  Review of the record 
shows that the veteran received fragment wounds from a 
land mine explosion in service.  The service medical 
records show that he received multiple penetrating wounds 
of the legs and face and a contusion of the right eyeball.  
X-rays showed a retained metallic foreign body in the soft 
tissue of the left heel.  The wounds were debrided at an 
evacuation hospital, and on transfer to a general hospital 
his left ankle was casted for approximately a month for 
shortening of the left Achilles tendon.  He was thereafter 
put on crutches and received physical therapy.  

In late May 1945, on transfer to a general hospital in the 
United States, examination of the skin showed multiple 
small recently healed scars on the left side of the face 
and both legs.  There was slight limitation of dorsi-
flexion against resistance on the left foot, and there was 
about 1-inch atrophy of the muscles of the left thigh as 
compared to the right.  He underwent surgery for a 
deviated nasal septum and was later transferred to a 
convalescent hospital from which he was discharged from 
service in September 1945.  

At a VA examination in June 1946, the veteran complained 
of left heel pain and said that all the joints in his left 
leg got stiff and sore if he remained on them any length 
of time.  On examination, X-rays showed a metallic foreign 
body in the soft tissue of the left heel.  The physician 
noted several superficial shell fragment wound scars about 
the inner aspect of the left knee.  The scars were all 
healed and were not tender to the touch.  The physician 
said they were of no consequence.  He found no residual 
scars on the right lower leg.  He also said there was no 
damage to Muscle Group XI or XII on either leg.  The 
diagnoses included residual shell fragment scars of the 
left knee, mild, and residual metallic shell fragment, 
left heel.  

At a VA examination in August 1949, the veteran said that 
his left heel felt okay unless he wore a tight shoe.  He 
also said that his left leg seemed weaker than the right.  
On examination, the physician noted about 15, 1/2 to 11/2-cm. 
scars on the medial surface of the left knee and the 
proximal leg.  He said they were small, superficial, non-
adherent and non-tender and that they appeared innocuous.  
He specifically stated they did not involve joint or 
muscle function.  X-rays of the left foot showed a small 
metallic density overlaying the posterior portion of the 
os-calcis.  Clinically, there was nothing remarkable about 
the left heel.  The pertinent diagnoses after the 
examination were cicatrixes, mild, left leg with no 
evidence of muscle damage and small metallic foreign body 
in left heel.  

At a VA examination in January 1955, the veteran said his 
left heel was sore at times, and he said that his left leg 
felt weak.  He made no complaint concerning his left knee.  
On examination, there were one or two minute scattered 
scars abut the medial left leg, which the physician said 
represented a penetrating shrapnel injury without 
residuals.  

The earliest medical evidence concerning the veteran's 
left knee comes from a letter from Dr. Schoenbachler in 
which he stated that in a December 1996 physical 
examination, the veteran complained of left heel and knee 
pain.  He said that the veteran reported that these 
problems had been present for many years since he had 
shrapnel injuries in World War II.  Dr. Schoenbachler 
referred the veteran to George E. Quill, Jr., M.D., who 
noted that the veteran gave a history of shrapnel injuries 
from a land mine.  He also noted that the veteran 
complained of sensitivity in the bottom of his left foot 
and pain with weight bearing occasionally radiating to the 
retrocalcaneal area and he complained of left knee pain, 
with catching and giving way.  X-rays showed medial gout 
arthrosis, left knee, and slight lateral subluxation of 
the patella.  Dr. Quill said there was some shrapnel seen 
in the left heel, but that otherwise it was without 
arthritis or infection.  After clinical examination and 
review of the X-rays, Dr. Quill's impression was 
mechanical heel pain and osteoarthritis of the knee.  He 
said the veteran might in the future benefit from 
arthroscopy of the left knee.  

VA medical records show that in 1997 the veteran was seen 
with complaints of left knee pain and that an MRI 
reportedly showed a tear of the posterolateral aspect of 
the medial meniscus.  In November 1997 he underwent a left 
knee arthroscopy with partial medical meniscectomy and 
debridement of the left knee.  The postoperative diagnosis 
was left knee complex medial meniscus tear and 
osteoarthritis.  Later VA outpatient records show 
exercises were prescribed and that diagnoses included 
degenerative joint disease of both knees.  

At a VA examination in November 2000, it was noted that 
the veteran had had surgery on his left knee three years 
earlier.  At the examination, the veteran reported that 
his left knee felt weak, gave way and became swollen.  He 
reported fatigability and said he had pain once a month or 
more with going up and down stairs.  Examination showed 
flat, non-tender scars over the medial left knee and below 
the joint line, and there was some limitation of flexion 
accompanied by complaints of pain, and there was stated 
tenderness of the left knee over the medial joint line.  
The diagnosis was degenerative joint disease, left knee.  
The examiner said that it was unlikely that the veteran's 
left knee injury in World War II was related to his 
degenerative joint disease of the left knee.  The examiner 
stated that the veteran's arthritis, which included his 
right knee, cervical spine and right hip, was likely age 
related rather than related to his injuries in World War 
II.  The examiner stated that the veteran's claims file, 
including his service medical records, were available and 
had been reviewed.  

Later VA outpatient records show that the veteran was 
noted to have bilateral knee degenerative joint disease 
and that in early 2001 he suffered a twisting injury to 
his left knee.  At an orthopedic consultation in April 
2001, X-rays of the left knee showed degenerative joint 
disease with loss of medial joint space.  On clinical 
examination there was crepitus, medial joint line 
tenderness and limitation of flexion.  The diagnosis was 
possible degenerative meniscal tear and degenerative joint 
disease of the left knee.  

Discussion - left knee

As noted above in connection with its discussion of the 
first issue on appeal, in order for service connection to 
be granted, there must be demonstrated a current 
disability; in-service disease or injury; and a nexus 
between the two. 

Review of the evidence outlined above confirms that the 
veteran currently has arthritis of the left knee and a 
possible meniscal tear and that he underwent surgery for a 
meniscal tear in 1997.  Although this demonstrates the 
presence of current left knee disability, there is no 
evidence of arthritis of the left knee within a year after 
separation from service, which precludes the grant of 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.309.  As to in-service injury, the service medical 
records show that the veteran received shell fragment 
wounds in the area of the left knee, but the record 
suggests the presence of no residual impairment other than 
non-tender, non-adherent scars.  The VA examiner who 
reviewed the record, including the veteran's service 
medical records, found no relationship between the current 
disability and the shell fragment wounds in service.  

The Board acknowledges that in his June 1997 letter Dr. 
Schoenbachler stated that the veteran reported that 
problems with left knee pain had been present since 
service.  This statement is not supported by the medical 
evidence or record in that there were no complaints of 
left knee pain, nor were there any objective findings 
concerning the left knee at any of the VA examinations in 
1946, 1949 and 1955 that were specifically ordered to 
examine the veteran for residuals of his in-service shell 
fragment wounds.  Thus, Dr. Schoenbachler relays no more 
than the veteran's own unsubstantiated opinion relating 
left knee pain to his in-service shell fragment wounds.  
Unlike the athlete's foot, where the evidence indicated 
the presence and continuity of objectively observable 
symptoms, there is here only the veteran stating that he 
has had left knee pain since service.  As a layperson 
without medical expertise or training, the veteran's 
statements alone are insufficient to establish a nexus 
between current left knee disability and his shell 
fragment wound injuries in service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the 
veteran's opinion as to the etiology of his current left 
knee disability if of limited probative value, 
particularly in light of the medical evidence weighing 
against such relationship.  For these reasons, the Board 
finds that the preponderance of the evidence supports the 
finding that the veteran's left knee disability, diagnosed 
as arthritis with meniscal tear, was first present many 
years after service and is not causally related to service 
or any incident of service.  The Board therefore concludes 
that the veteran's left knee disability was not incurred 
or aggravated in service, nor may it be presumed to have 
been incurred therein.  

Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus

Increased ratings - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  

In a rating decision dated in March 1999, the RO assigned 
a 10 percent rating for the veteran's service-connected 
tinnitus, and the veteran's disagreement with that rating 
led to this appeal.  

Records from Gordon T. McMurray, M.D., show that in 
January 1997 the veteran complained of noises in his ears 
and said it sounded like insects such as crickets making 
noises in his ears, left more than right.  He said there 
was no real ringing.  At a VA audiology examination in 
September 1997, the veteran complained of constant 
tinnitus, which he described as sounding like crickets 
with a moderate loudness.  The veteran indicated that the 
tinnitus seemed to be more defined in the left ear, but 
was constant in his head.  When he had a VA audiology 
examination in November 2000, the veteran reported 
constant bilateral tinnitus, which he described as a bugs 
and insect sound.  He said the tinnitus was more 
noticeable when he was in a quiet environment.  At various 
of the cited examinations, the veteran gave a history of 
acoustic trauma in service, including gunfire, artillery 
fire and the landmine explosion in which he was injured.  

The Board notes that while the regulations require review 
of the recorded history of a disability by the adjudicator 
to ensure an accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Effective June 10, 1999, during the pendency of this 
appeal, the VA Rating Schedule was amended with regard to 
evaluating hearing impairment and ear disabilities, 
including tinnitus.  64 Fed. Reg. 25208, 25209 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  Where a law or 
regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
the veteran will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); see also VAOPGCPREC 3-00.  

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).  

Under the former criteria for tinnitus, a 10 percent 
evaluation was warranted where tinnitus was persistent and 
a symptom of acoustic trauma.  Ten percent was the maximum 
disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

As was just noted, a 10 percent evaluation is the maximum 
schedular evaluation for tinnitus under either the old or 
the new schedular criteria.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001).  Accordingly, a schedular rating greater than 10 
percent for the veteran's tinnitus is not warranted.  

As the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) in its September 2001 
SSOC, this matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to 
that issue was proper.   See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (the Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm a 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)).  

The RO found that referral for extraschedular 
consideration was not warranted as to the veteran's 
service-connected tinnitus, and the Board agrees.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

The Board is unable to identify any factors associated 
with the veteran's tinnitus that may be considered to be 
exceptional or unusual.  There is no evidence on file 
indicating that his disability has required any 
hospitalization or that it has interfered with any 
activity to a degree greater than that contemplated by the 
regular schedular standards.  The veteran has described a 
constant noise in his ears and head that sounds like 
crickets, but the veteran has not indicated anything which 
would make his tinnitus exceptional or unusual, such that 
it would warrant an evaluation in excess of the currently 
assigned 10 percent rating.  

In sum, the evidence of record does not reflect any factor 
that takes the veteran's  tinnitus outside of the norm or 
that presents an exceptional or unusual disability 
picture.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) for tinnitus is not warranted.  


						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinea pedis with onychomycosis is 
granted.  

Service connection for left knee disability is denied.  

A rating in excess of 10 percent for bilateral tinnitus is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

